Citation Nr: 0707874	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for a 
skin rash, to include as due to exposure to Agent Orange.  

The veteran testified at a November 2004 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in May 2005.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

The veteran's skin rash is not shown to be etiologically 
related to active service.  


CONCLUSION OF LAW

A skin rash was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A July 2003 
letter, informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

An October 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  The Board notes that service medical records do not 
contain clinical treatment notes.  The RO made an additional 
request for the veteran's complete service medical records.  
A June 2006 response indicates that all service medical 
records were previously furnished. Thus, the Board finds that 
all available service medical records have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2006). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The veteran's form DD-214 shows that he had service in 
Vietnam from May 1968 to May 1969; thus, he is presumed to 
have been exposed to an herbicide agent during service.  

A July 2006 VA examination reflects current diagnoses of 
dermatomycosis, tinea unguium, tinea pedis, and seborrheic 
dermatitis.  As the veteran's claimed disability is not 
included in the above-indicated diseases associated with 
exposure to an herbicide agent, presumptive service 
connection is not warranted.  Even though presumptive service 
connection is not warranted, the veteran is not precluded 
from establishing service connection for a diagnosed 
disability with proof of direct causation. See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Service medical records include only a January 1967 pre-
induction examination, which did not note any skin problems 
prior to service.  As previously noted, the majority of the 
veteran's service health records are not available and thus, 
not associated with the veteran's service medical records.  

The record does not contain objective evidence of a skin 
disorder until many years following service.  An October 2001 
VA treatment note shows that the veteran had a faint red rash 
on his forehead; he reported that it had been present since 
he was in Vietnam.  In March 2002, more than 30 years after 
the veteran's separation from service, a VA treatment note 
indicated that the veteran had a facial rash that showed up 
approximately one year earlier and excess dead skin on his 
right hand.  He was diagnosed with atopic dermatitis versus 
seborrheic dermatitis.  A later March 2002 note indicates 
that the veteran may have had rosacea of the face.  VA 
treatment records do not reflect any other treatment for a 
skin disorder.  

In a September 2006 addendum, the July 2006 VA examiner 
stated that the claims file was reviewed at the time of the 
examination.  The examiner stated, as there was no evidence 
of a skin condition in service, it is not likely that these 
conditions are due to incidents in service.  The examiner 
stated that dermatomycosis, tinea unguium of the hands and 
feet, and tinea pedis are caused by fungus, which is not 
likely facilitated by Agent Orange.  The examiner further 
stated that there was no evidence to conclude seborrheic 
dermatitis is caused by exposure to Agent Orange. 

The veteran is not shown by competent medical evidence to 
have any skin disorders in service, or for many years after 
service.  To the extent that the veteran may have had a rash 
in service, a July 2006 VA opinion indicates that the 
veteran's currently diagnosed skin disorders are not related 
to service, or to Agent Orange exposure in service.  This 
opinion is not contradicted by any other medical evidence or 
opinion.  The Board points out that VA adjudicators are not 
free to ignore or disregard the medical conclusions a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  Thus, the Board finds that service connection for a 
skin rash is not warranted.  

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

Although the veteran does have a current skin disorder, the 
most competent evidence of record does not show that the 
veteran's current skin disorders were incurred or aggravated 
in service, that chloracne did not manifest within a year 
following the veteran's Vietnam service, and no nexus has 
been established between the veteran's currently diagnosed 
skin disorders and his military service.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the veteran has a skin rash etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a skin rash, to include as due to 
exposure to an herbicide agent is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


